Citation Nr: 0740759	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-29 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for liver cancer, for 
the purpose of accrued benefits.

2.  Entitlement to service connection for hepatitis C, for 
the purpose of accrued benefits.

3.  Entitlement to service connection for hip fracture due to 
hepatitis C, for the purpose of accrued benefits.

4.  Entitlement to service connection for cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968, including service in the Republic of Vietnam.  The 
veteran died in September 2003, and the appellant is his 
surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Manchester, New Hampshire Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death for purposes of the appellant receiving 
dependency and indemnity compensation (DIC).  The appellant 
perfected a timely appeal of this determination.

Prior to his death, in August 2003, the veteran filed claims 
for entitlement to service connection for: (1) liver cancer; 
(2) hepatitis C; and (3) hip fracture due to hepatitis C.  
When the veteran died in September 2003, these three claims 
had not yet been adjudicated by the RO.  At this time, these 
three issues of entitlement to service connection, now 
addressed for the purpose of accrued benefits, will be 
discussed in the remand below.

For reasons explained below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act (VCAA): Hupp and Dingess 
notice

To establish DIC for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by active service caused, or contributed 
substantially or materially to cause, that death.  38 
U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312 (2007).

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. 
§ 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in the context of a claim for DIC 
benefits, § 5103(a) notice must include: (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. 
§ 5103(a) (West 2002), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

If the Court determines that a notice error has been 
committed, then the Court must take due account of the rule 
of prejudicial error.  See Conway v. Principi, 353 F.3d 1369, 
1374-75 (Fed. Cir. 2004).  In the context of a § 5103(a) 
notice error, such error is "presumed prejudicial, requiring 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

In this case, the appellant was provided notice of the VCAA 
in March 2004, prior to the adjudication of her DIC claim in 
the May 2004 rating decision at issue.  An additional VCAA 
letter was sent to the appellant in September 2004.  However, 
these letters failed to satisfy the three requirements for 
VCAA notice in the context of a claim for DIC benefits, as 
outlined in Hupp.  See Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  The Board cannot rebut the presumption of 
prejudicial error in this case, because the appellant has not 
adequately demonstrated that she had actual knowledge of the 
evidence and information required to substantiate her DIC 
claim.

In addition, during the pendency of this appeal on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the appellant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  The notice must also include an explanation of the type 
of evidence that is needed to establish a disability rating 
and effective date.  Id.  Here, the appellant has not 
received this required notice.

Claims for service connection for the purpose of accrued 
benefits

At the time of his death in September 2003, the veteran had 
service connection claims pending for liver cancer, hepatitis 
C, and hip fracture due to hepatitis C.  The appellant's 
application for service connection for cause of the veteran's 
death, filed in November 2003, should also be construed as 
claims for service connection for liver cancer, hepatitis C, 
and hip fracture due to hepatitis C, for the purpose of 
accrued benefits.  The record reflects that the RO has not 
taken any action as to these three accrued benefits claims.  
In this regard, the Board finds significant that the record 
on appeal indicates an etiological relationship between the 
veteran's fatal disabilities (liver cancer and hepatitis C 
infection) and his military service in Vietnam.  As such, the 
claims for service connection for liver cancer, hepatitis C, 
and hip fracture due to hepatitis C, for the purpose of 
accrued benefits, are inextricably intertwined with each 
other, as well as with the issue of entitlement to service 
connection for cause of the veteran's death.  Thus, the final 
outcome of the accrued benefits claims could materially 
affect the result of the claim for service connection for 
cause of the veteran's death.  See, e.g., Moffit v. Brown, 10 
Vet. App. 214, 222 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant and 
her representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the appellant and which portion, if 
any, VA will attempt to obtain on her 
behalf.  The letter should also request 
that the appellant provide any evidence 
in her possession that pertains to the 
claim.

In addition, the letter should contain a 
statement of the conditions for which the 
veteran was service-connected at the time 
of his death, an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition, 
and an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

Finally, the letter should contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  With the evidence currently of 
record, the RO should refer the veteran's 
claims file to an appropriate VA 
specialist, to determine:
        
(1)	whether it is as least as 
likely as not that the veteran's 
fatal disabilities (liver cancer 
and hepatitis B and C infection) 
were etiologically related to the 
veteran's period of active 
military service, including the 
one year following his discharge 
from service; and

(2)	whether it is as least as 
likely as not that these fatal 
disabilities were etiologically 
related to any incident that 
occurred during the veteran's 
period of service, including the 
contraction of a venereal disease 
as documented by service medical 
records dated in November 1967 
and January 1968.

The claims folder must be made available 
to the VA specialist for review in 
conjunction with the study of this case.  
A complete rationale for any opinions 
expressed should be included in the 
medical report, to include the evidence 
in the record upon which the examiner 
bases the opinions.

3.  The RO should then undertake 
appropriate development of the 
appellant's claims for service connection 
for liver cancer, hepatitis C, and hip 
fracture due to hepatitis C, for the 
purpose of accrued benefits, starting 
with the issuance of a rating decision.

If the decision is unfavorable and the 
appellant files a Notice of Disagreement, 
then the RO should then develop the 
appealed issue(s), for the purpose of 
accrued benefits, in accordance with 
appellate procedures.

4.  Thereafter, the RO should readjudicate 
the appellant's claim for entitlement to 
service connection for cause of the 
veteran's death, to include consideration 
of whether the veteran's fatal 
disabilities (liver cancer and hepatitis B 
and C infection) were incurred in or 
aggravated by active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. 
§ 3.303(d) (2007).  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

5.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, then send her and her 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



